Per Curiam.
Defendant was tried and convicted on a charge of violating a village ordinance prohibiting the driving of motor vehicles while under the influence of intoxicants. This trial was in justice *754court. He appealed to circuit court and on trial de novo was again convicted. His appeal to this Court attacks the jurisdiction of the circuit court because of the alleged disqualification of the justice of the peace, a point defendant offered to prove in circuit court but defendant’s request was denied.
The following language from People v. Townsend (1921), 214 Mich 267, 270 controls:
“We are not inclined to stop and examine the question of whether such magistrate had authority to hold the office he in fact occupied and to which he had color of authority, but content ourselves with applying the rule that if the magistrate was a de facto officer his act in this public matter cannot be attacked in this proceeding nor his title to the office be here passed upon. Upon the high ground of public policy and to prevent a failure of public justice we follow the salutary rule that while one is in public office, exercising the authority thereof under color of law, we cannot, except in a direct proceeding to test his right to the office, pass upon the question here raised [right of a municipal judge to hold office], and besides it would avail defendant nothing because there is no difference between the acts of de facto and de jure officers, so far as the public interests are concerned.”
Affirmed.
T. G-. Kavanagh, P. J., and Quinn and Miller, JJ., concurred.